PER CURIAM.
This writ of error was prosecuted to review a judgment dismissing, for want of evidence, an action brought by the government, pursuant to section 10, Act of June 30, 1906 (federal Pood and Drugs Act [U. S. Comp. St. § 8726]), to condemn and forfeit one thousand cases of “Hall’s Hol-sum Brand” canned salmon. We have examined the evidence, and agree with counsel for plaintiff in error that the case should have been submitted to the jury. Applebaum v. United States of America (C. C. A.) 274 Fed. 43; Andersen v. United States (C. C. A.) 284 Fed. 642. The judgment is reversed, with direction to grant .a new trial.